In a negligence action to recover damages for personal injuries, defendants appeal (by permission) from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated February 25, 1975, which reversed an order of the District Court of the County of Suffolk, First District, entered July 16, 1974, which granted defendants’ motion for leave to amend their answer so as to assert a counterclaim by way of indemnity. Order reversed, without costs, and order of the District Court reinstated. Defendants must serve their amended answer within 20 days of entry of the order to be made hereon. This court’s recent decision in Tarantola v Williams (48 AD2d 552) is dispositive of the issues raised on this appeal and requires that defendants be granted leave to amend their answer so as to plead a claim for apportionment against respondent for such share of responsibility as the latter might bear for the injuries allegedly sustained by respondent’s passenger. Hopkins, Acting P. J., Latham and Brennan, JJ., concur; Margett and Shapiro, JJ., concur under the constraint of Tarantola v Williams (48 AD2d 552).